SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 Peoples-Sidney Financial Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: Common stock, par value $.01 per share 2) Aggregate number of securities to which transaction applies: 95,730 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $13.47 4) Proposed maximum aggregate value of transaction: $1,289,500 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: June 11, To Our Fellow Stockholders: On behalf of the Board of Directors and management of Peoples-Sidney Financial Corporation (“PSFC”), I cordially invite you to attend a Special Meeting of Stockholders of the Company.The Meeting will be held at 11:00 a.m., Eastern time, on July 30, 2008 at the Holiday Inn, located at State Route 47 and I-75, in Sidney, Ohio. At the Meeting, stockholders will be asked to vote upon a proposal to amend PSFC’s Certificate of Incorporation to change the number of issued and outstanding shares of PSFC by effecting a 1-for-600 reverse stock split, followed immediately by an amendment to PSFC’s Certificate of Incorporation to effect a 600-for-1 forward stock split of PSFC’s common shares.The Board of Directors unanimously recommends that you vote “FOR” this proposal. I encourage you to attend the Meeting in person.Whether or not you plan to attend, however, please read the enclosed Proxy Statement and then complete, sign and date the enclosed proxy card and return it in the accompanying postpaid return envelope as promptly as possible.This will save the Company additional expense in soliciting proxies and will ensure that your shares are represented at the Meeting. Thank you for your attention to this important matter. Sincerely, Douglas Stewart President and Chief Executive Officer PEOPLES-SIDNEY FINANCIAL CORPORATION 101 East
